Notice of Pre-AIA  or AIA  Status
1.   	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 “Preliminary Amendment”
2.  	A Preliminary Amendment filed on 09/08/2021 to claims has been accepted. In the amendment claims 1-8 have been amended. 
Specification Objections
3.   	The Application's specification filed 3/24/2020 is objected to because of the following informalities:   
a. 	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: 
Mobile AI applications imbedded in Cantilevers of Robots or Drones for detecting pathogens in the agriculture industry.

b. 	The abstract is improper.  Applicant is reminded of the proper content of an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc. The purpose of the abstract is to enable the Office and the public generally to determine See MPEP § 608.01(b) and 37 C.F.R. 1.72.  
Note: The abstract should be labeled with current amendment to distinguish with the previous one.

c.	The content of specification does not include:
Note: The below headings should be in Capital letters.

-	Cross-References to related applications. See 37 CFR 1.78 MPEP § 211 et seq. 

-	Background of the Invention.  See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled "Technical Field."
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled "Background Art."
-	Brief Summary of the Invention: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is 

-	Brief Description of the Several Views of the drawing(s) if any.
See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.

-	Detailed Description of the Invention: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
Appropriate correction is required.  
                Claim Objections
4.    	Claims 1 and 4 are objected to because of the following informalities:
	In claim 1 line 2, “the agricultural industry…” should be amended as: [[the]]an agricultural industry
      	Further in lines 9-10, “a the robot,” should be amended as: [[a]] the robot, 
	In claim 4, “the done” is a typo, should read “the drone”.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112 
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recitation in claim 7, “a self-cleaning system” is indefinite. It is unclear a self-clean of what? For purpose of examination, it is assumed self-clean filter cartridge.
AIA  Statements of § 102, 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of  
Claim Rejections - 35 USC § 102 
8. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application,  as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claims 1-3, 6, and 8 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated over Chowdhary et al, hereinafter Chowdhary (US 2021/0158041). 
As per Claim 1, Chowdhary teaches an apparatus for detecting fungus, disease and virus causing pathogens in the agricultural industry (see [0371], [0377] ), comprising: 
one or more Artificial Intelligence (AI) platforms ( mobile platforms using deep learning, see [0205] ), wherein each Al platform performs data mining and machine learning algorithms ( a convolutional Neural Network (CNN) is a deep learning algorithm and implemented on mobile platforms, see [0209]. It is noted data mining is an essential part of the AI ) which controls a robot or a drone (control autonomous agricultural robots, see [0331], [0400] ); and 
one or more cantilevers, wherein each cantilever is embedded in the drone or a the robot, and wherein the each Al platform is implemented in the each cantilever (components include frame made from “3D printed components considered cantilevers, [0350], [0393]-[0394], Fig 39, [0074] ).  
As per Claim 2, Chowdhary teaches the apparatus as in Claim 1, wherein the robot or the drone operates on land, in air or in a body of water (Fig 18, steps 1803-1805, [0158]).  
As per Claim 3, Chowdhary teaches the apparatus as in Claim 1, wherein the robot or the drone implemented in the one or more cantilevers detect fungus, diseases and viruses in soil (see [0026], [0331], [0353]).  
As per Claim 6, Chowdhary teaches the apparatus as in Claim 1, further comprising arrays of cantilevers which are stacked or placed on or inside the robot or the drone (layering 3D printed material, see [0335], [0393]).  
As per Claim 8, Chowdhary teaches the apparatus as in Claim 1, wherein data obtained used to forecast crop harvests, crop events, and level of health or sickness in crops (see [0017]-[0018], [0020], [0377]).
Claim Rejections - 35 USC § 103 
10.	The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


11.	Claim 4 is rejected under AIA  35 U.S.C. 103 as being obvious over Chowdhary in view of Fu et al, hereinafter Fu (US 2009/0309744).
As per Claim 4, Chowdhary teaches the apparatus as in Claim 1, wherein the drone or the robot implemented in the one or more cantilevers detect ( [0331], [0353]), but Chowdhary does not teach detecting contamination or air pollution particles.  Fu 
12.	Claim 5 is rejected under AIA  35 U.S.C. 103 as being obvious over Chowdhary in view of Anderson et al, hereinafter Anderson (US 2003/0044771) and Cartlidge et al, hereinafter Cartlidge (US patent 7,338,168).
As per Claim 5, Chowdhary teaches the apparatus as in Claim 1, wherein the machine learning and data mining algorithms retrieve data from the one or more cantilevers and analyze specific pathogens (as stated in claim 1), but Chowdhary does not teach analyze pathogen particles by weight in femtograms combined with high definition pictures.  Anderson teaches analyze pathogen particles by weight in femtograms (the mass of individual virus range approx. 6x10‾¹⁵ to 1.2x10‾¹⁷ grams “femtograms”, see [0047]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Chowdhary to analyze pathogen in femtograms as taught by Anderson that would enhance the system in analyzing very small pathogen particles, e.g. particular virus for discovering new viruses (Anderson, [0047]).   
Chowdhary and Anderson do not teach analyze particles with high definition pictures. But Cartlidge discloses analyze particles with high definition pictures (1280x1024 or 2268x1536, or higher pixels are at “high definition images”, see col 10 lines 15-18, using high level machine-vision, col 36 lines 59-60). It would have been 
13.	Claim 7 is rejected under AIA  35 U.S.C. 103 as being obvious over Chowdhary in view of Fuller (US patent 4,826,512).
As per Claim 7, Chowdhary teaches the apparatus as in Claim 1, but does not teach further comprising a self-cleaning system, or a reusable cartridge or a disposable cartridge. Fuller teaches a self-cleaning system (col 1 lines 55-56). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Chowdhary to provide a self-clean air filter cartridge as taught by Fuller that would enhance the system by reducing the frequently of filter replacement (Fuller, col 1 lines 24-28). 
Conclusion
14.	In addition, the following prior arts disclose similar the concept of plant disease detection, such as King et al (US 2020/0279374 – Automated Plant Disease Detection), Haran et al (US 2021/0169023 – System and method for turning irrigation pivots into a social network of autonomous AI farming robots), Chieh et al (US 2016/0298161 – Method of noninvasively detecting plant pathogenic virus and electronic apparatus thereof), and Rinaldi et al (US 2020/0116694 – Zero-power wireless chemical sensor for agricultural pests and disease monitoring).


(571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/
 Examiner, Art Unit 2865  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863